Citation Nr: 1633092	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  10-10 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected cluster migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Board remanded the Veteran's claim in November 2013, for a VA examination, and in April 2016, for a videoconference hearing before the Board.  That video conference hearing was conducted in June 2016.  A transcript is of record.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the Veteran's claims file and hearing transcript, remand is necessary for additional development of the Veteran's claim.  The Board apologizes for the delay.

The Veteran testified before the undersigned that his lumbar spine disability is secondary to his service connected migraine headaches.  

When you have a migraine, you're in excruciating pain. You don't know what's around you.  Most of the time, you want to be in a dark situation.  I've fallen.  I've spasmed.  I've had to sleep on a pallet, which in turn has hurt my back.  I've been in issues where when you have a migraine, you lose all sensory.  So with that I've fallen, I've jerked, I've spasmed . . . I've thrown up.  If you throw up, you can throw your back out.  I've been over the sink a few times where I've thrown up because of the migraines, and my back will just go out, so there I am with excruciating migraine, and then I can't move because my back is out of sort . . . So you have a multiple of things and a multiple of things that are going on with your body when you have a migraine, and if you have an issue with your back, it's easy for you to jerk your back and pull your back, to spasm your back, to fall on your back, anything to do to just tweak that disc just a little bit, and then you're out of it. You have no control of the pain, you have no control of your body.

Hearing transcript at p 10-11. Moreover, the Board's November 2013 remand specifically asked for an opinion on this issue, however, it does not appear that this theory of entitlement has been addressed.  As there was not substantial compliance with the Board's earlier directives, remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998)

An addendum opinion is also required with regard to the January 2014 VA examination.  The examiner provided a negative opinion, stating that the Veteran had an acute and transient back strain in service, while the Veteran currently has a degenerative tear of the annulus fibrosis and with sequelae of degenerative lumbar disc disease with right sided radiculopathy.  However, the examiner did not consider the lay statements of the Veteran and his wife, which assert continuous and persistent symptoms since service.  This is somewhat corroborated by VA treatment records.  In January 2005, the Veteran noted low back pain for the past dozen years; as noted above, the Veteran separated in 1991.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion regarding the etiology of the Veteran's low back disability from the physician who performed the January 2014 VA examination, if available.  The claims file, including a complete copy of this remand, must be made available for review.  

Based on review of the record, the physician should respond to the following:  

a.  Is it at least as likely as not (probability of 50 percent or more) that the Veteran's current lumbar spine disorder had its onset in or is otherwise related to his active military service? 

b.  If not, is it at least as likely as not that any low back disability was caused or aggravated (meaning permanently worsened beyond its normal progression) by a service-connected migraine disability?  If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the low back disability by the service-connected disability.  

In responding to the above, the physician should provide an explanation that takes into account all lay and medical evidence, including the lay testimony of the Veteran and his wife concerning continuous and persistent symptoms since service.  The examiner should give medical reasons for accepting or rejecting the lay statements regarding the in-service injury and continued symptoms since.  

Any opinion expressed by the VA physician should be accompanied by a complete rationale.

2.  After the above development has been completed, readjudicate the claim for entitlement to service connection for a lumbar spine disability.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



